DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6, 14, and 20 are cancelled while claims 1, 9, and 17 are amended. Claims 1-5, 7-13, and 15-19 filed 5/3/22 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-5 and 7-8 are directed to methods, claims 9-13 and 15-16 are directed to systems, and claims 17-19 are directed to non-transitory computer readable mediums, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 9, and 17 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or completing transactions, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: 
receiving, shopper information associated with a shopper; 
a team member receipt and a customer receipt, the team member receipt and the customer receipt each including a matching code; 
receiving, product information for a plurality of products the shopper wishes to purchase; 
removing, by a team members, at least one item that was in a cart of the shopper;
printing… a transaction receipt listing: a transaction receipt listing: the plurality of products the shopper purchased, at least one item that was in a cart of the shopper and removed by a team member and not sold to the shopper, and a reason why each of the at least one items were removed by the team member and not sold to the shopper; 
and matching the team member receipt with the customer receipt via the matching code; a
and transmitting to the shopper advising the shopper the transaction is complete and a location for the shopper to retrieve the plurality of products the shopper purchased.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of completing transactions with generally recited computer elements such as a processor, printer, and computing device. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, printer, and computing device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 10, and 18, the claim is directed to limitations which serve to limit by a scanner and a processor. Although the claims disclose a generally recited scanner and processor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3-4, 11-12, and 19, the claims are directed to limitations which serve to limit by loyalty reward information. T hese claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 13, the claims are directed to limitations which serve to limit by shopper information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 16, the claims are directed to limitations which serve to limit by printing information on both receipts. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claims are directed to limitations which serve to limit by matching. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claims are directed to limitations which serve to limit by being outside a store. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of completing a transaction, therefore but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
7.	Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perkins et al (2014/0358708) in view of Buchholz (2004/0238629) and Pugh et al (2016/0171592).
Re Claims 1, 9, 17: Perkins discloses comprising: 
a memory storing instructions that, when executed by the processor, cause the processor to (see [0068] discloses a memory):
receiving, at a computing device comprising a processor, shopper information associated with a shopper (see [0007] receiving billing information at payment processor); 
printing, via a printer electrically coupled to the computing device, a team member receipt and a customer receipt, the team member receipt and the customer receipt each including a matching code (see [0008] discloses payment information sent to merchant includes predetermined code and bill amount, [0017] discloses providing predetermined code to merchant, [0004] discloses providing receipt to customer including predetermined code, see Fig. 13, 1353 discloses merchant receipt); 
receiving, at the computing device, product information for a plurality of products the shopper wishes to purchase (see [0054] discloses providing agreed upon goods/services (e.g. item 110)); 
and matching the team member receipt with the customer receipt via the matching code (see [0004] discloses matching of predetermined code on receipt and token document, [0089] discloses matching codes in invoice 700 and receipt 800).
However, Perkins fails to disclose a printer and printing. Meanwhile, Buchholz discloses: 
a printer (see [0028] discloses a printer);
a processor in electrical communication with the printer (see [0085] processor unit in electrical contact with scanning device which is also in contact with printer);
printing, via the printer, a transaction receipt listing the plurality of products the shopper purchased (see [0077] list of items); a printer (see [0028] discloses a printer), at least one item that was in a cart of the shopper and removed by a team member and not sold to the shopper and a reason why each of the at least one items were removed by the team member and not sold to the shopper (see [0061, 0077] discloses removal of item because customer changed mind, see [0087] discloses listing customer’s selected items and some of the items have not been paid for. Claim is claiming the printing of a receipt that lists plurality of products sold as well as another item(s). Even if employee removes the item, it is separate from the printing of the receipt of the information found in the receipt itself. No employee is previously claimed as removing anything from the cart, therefore the limitation cannot be given patentable weight since it is not positively claimed. Irrelevant whether the shopper or the employee took the item out of the cart as that is not something that receives patentable distinguishing weight.);
wherein the reason one of the at least one items were not sold to the shopper includes the shopper not being old enough to purchase the one of the at least one items (see [0018, 0094] compares customer’s data to legal age for tobacco or alcohol products, which can be done electronically or human employee of retail store).
From the teaching of Buchholz, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s method and system of payment processing with Buchholz’s disclosure of a printer in order for “… conducting sales transactions (see Buchholz Abstract).”
However, Buchholz and Perkins fail to disclose transmitting a text message and removing at least one item. Meanwhile, Pugh discloses:
transmitting a text message to the shopper advising the shopper the transaction is complete and a location for the shopper to retrieve the plurality of products the shopper purchased (see [0133-0134] sending message, to customer);
removing, by a team member, at least one item that was in a cart of the shopper (see [0210] discloses employees collecting ordered items from within store 25 may substitute one or more employee-selected items for items on the list);
From the teaching of Pugh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s method and system of payment processing and Buchholz’s printing with Pugh’s disclosure of matching outside and removing at least one item in order “… for identifying customers with ordered items at a retail enterprise… (see Pugh Abstract).”
Re Claims 2, 10, 18: However, Perkins fails to disclose the following. Meanwhile, Buchholz discloses further comprising instructions that, when executed by the processor, cause the processor to receive the product information from a scanner in electrical communication with the processor (see [0022, 0029-0030] discloses scanner). From the teaching of Buchholz, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s method and system of payment processing with Buchholz’s disclosure of a scanner in order for “… conducting sales transactions (see Buchholz Abstract).”
Re Claims 3-4, 11-12, 19: Perkins discloses wherein receiving the shopper information further comprises instructions that, when executed by the processor, cause the processor to receive payment and loyalty reward information associated with the shopper (see [0007] receiving billing information at payment processor).
Re Claims 5, 13: However, Perkins fails to disclose the following. Meanwhile, Buchholz discloses wherein receiving the shopper information includes: receiving age information associated with the shopper; and verifying the age information associate with the shopper (see [0018] receiving data indicative of customer may be compared to data indicative of minimum legal age requirement to purchase controlled substance, [0068] discloses determining age through fingerprint). From the teaching of Buchholz, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s method and system of payment processing with Buchholz’s disclosure of age-related information in order for “… conducting sales transactions (see Buchholz Abstract).”
Re Claim 7: However, Perkins and Buchholz fail to disclose the following. Meanwhile, Pugh discloses wherein matching the team member receipt with the customer receipt occurs outside a store (see [0156] discloses ordered item delivery area outside of brick-and-mortar store, [0020] discloses matching at one of the one or more curb-side item delivery locations). From the teaching of Pugh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s method and system of payment processing and Buchholz’s printing with Pugh’s disclosure of matching outside in order “… for identifying customers with ordered items at a retail enterprise… (see Pugh Abstract).”
Re Claims 8, 16: Perkins discloses wherein printing the customer receipt and the team member receipt includes printing an order number and payment information on both the customer receipt and the team member receipt (see Figs. 7A-8B discloses order number and payment information on both invoice and receipt).
Re Claim 15: Perkins discloses wherein matching the team member receipt with the customer receipt further comprises instructions that, when executed by the processor, cause the processor to verify that the matching code on a customer receipt is identical to the matching information on a team member receipt [0089] discloses matching codes in invoice 700 and receipt 800).
Response to Arguments
8.	The applicant’s arguments filed 1/21/22 are considered but not found to be persuasive.  With regards to the 35 USC 103 rejection, the applicant argues that the following is not disclosed: removing, by a team member, at least one item that was in a cart of the shopper. However, the Examiner respectfully disagrees. [0210] of Pugh discloses employees collecting ordered items from within store 25 may substitute one or more employee-selected items for items on the list. Furthermore, [0087] of Buchholz clearly disclose the printer 44 to print out a receipt listing the customer’s selected items, therefore there is a transaction receipt printed listing the plurality of products the shopper purchased. [0087] further discloses that the customer has not yet paid for those selected items, therefore one of those items could have been in the cart and not sold to the shopper. [0077] of Buchholz discloses items that may be removed merely because the customer changes his/her mind, and therefore data indicative of the removal of that item would remove the data. Again, in [0018] of Buchholz, it also discloses a sales receipt which determines the age requirement of a consumer that wants to buy a controlled substance such as tobacco products and alcohol products. It discloses a receipt bar code, therefore this information would be on the receipt, and would be shown if approved or denied.
	With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. The applicant argues that there is a practical application in that the claims embody multiple receipts being printed. The applicant argues that there are at least three transformations or reductions of a particular article to different states or things. The applicant argues that it transforms blank paper into receipts with valuable information printed upon them. Printing something on a receipt or multiple receipts is well-known, understood, and conventional in the art.
	According to MPEP 2106.05(c) it states: “An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).” In this particular case, nothing has been changed or transformed.
	Again, according to MPEP 2106.05(c), the following factors are relevant to the analysis:
“1. The particularity or generality of the transformation… 2. The degree to which the recited article is particular… 3. The nature of the transformation in terms of the type or extent of change in state or thing… 4. The nature of the article transformed… 5. Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). 
For the first factor, a more particular transformation such as tanning or dyeing would likely provide significantly more, however in this case printing receipts does not qualify as a more particular transformation. Regarding the second factor, a transformation applied to a generically recited article or to any and all articles would likely not provide significantly more than the judicial exception, which in this case multiple receipts is applied to a generally recited article. Regarding the third factor, a transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely having a different location, would likely not provide significantly more (or integrate a judicial exception into a practical application). In this particular case, the new receipt has no different function or use, therefore it is not significantly more. With respect to the fourth factor, transformation of a physical or tangible object or substance is more likely to provide significantly more (or integrate a judicial exception into a practical application) than the transformation of an intangible concept such as a contractual obligation or mental judgment, where here a receipt would qualify as a contractual obligation. Lastly, with regards to the fifth factor, “… a transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). For example, in Mayo the Supreme Court found claims regarding calibrating the proper dosage of thiopurine drugs to be patent ineligible subject matter. The Federal Circuit had held that the step of administering the thiopurine drug demonstrated a transformation of the human body and blood. Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 	
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frank-Miller (How does it fit? Department stores’ brand images, managers’ perceptions, and opportunities for older workers, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/25/2022
/Fawaad Haider/
Examiner, Art Unit 3687